DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 are objected to because of the following informalities: each of the claims recite “…from lowest to higher…” The examiner believes the line should recite for “…from lowest to highest…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, 11 and 20 it is determined whether the intra prediction mode of a first and a second neighboring blocks is an angular mode. However, in lines 9-10 it is determined whether the intra prediction mode of the first neighboring block is an angular 
Claim 1 also recites the generation of an MPM list is based on the result of the determination of intra prediction modes of the first and second neighboring blocks. The examiner is unclear on which determination of the two different determinations the generation of the list is based on. 

In claim 4 the sixth candidate mode is set to a horizontal mode based on any one of the candidate modes (from first to fifth) being the vertical mode. However, from claim 2, none of the modes from first mode to fifth mode can be a vertical mode.

In claims 8-10, 18, and 19 the MPM list consists of six candidate modes that are angular modes. However, in claim 1 the MPM list should consist of 5 candidates that are angular modes and a sixth candidate that is either vertical or horizontal mode. Claims 8-10 are in contradiction of what claim 1 recites. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 11, and 20 a determination of whether the intra prediction mode of a first and second neighboring blocks is an angular mode is made. Also, a second determination of whether the intra prediction mode of the first neighboring block is an angular mode and whether the intra prediction mode of the second neighboring block is not an angular mode later on in said claims. However, the examiner was unable to find support in the specification for an intra prediction mode determination performed twice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0344929) in view of Chiang et al. (US 2019/0320204).

	Regarding claim 1 Choi discloses a video decoding method performed by at least one processor to control multi- line intra prediction using a non-zero reference line, the method comprising: 
determining whether an intra prediction mode of a first neighboring block of a current block is an angular mode; determining whether an intra prediction mode of a second neighboring block of the current block is an angular mode (when the intra prediction modes of the left adjacent block and the upper adjacent are all angular intra prediction modes – [0269]); and 
generating a Most Probable Mode (MPM) list for intra prediction of the current block (MPM list – [0268]), wherein the generating comprises: 
determining the intra prediction mode of the first neighboring block is an angular mode and the intra prediction mode of the second neighboring block is not an angular mode (in a case where one of the intra prediction modes of the left adjacent block and the upper adjacent block is a non-angular intra prediction mode and the other is an angular intra prediction mode – [0268]); 
including in the MPM list, based on the determining, the intra prediction mode of the first neighboring block, a left adjacent angular mode of the intra prediction mode of the first neighboring block, a right adjacent angular mode of the intra prediction mode of the first neighboring block, an adjacent angular mode of the left adjacent angular mode 
However, fails to explicitly disclose including in the MPM list a vertical mode or a horizontal mode.
In his disclosure Chiang teaches including in the MPM list a vertical mode or a horizontal mode (adding a vertical mode to the MPM list – [0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chiang into the teachings of Choi because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to an anticipated success.

Regarding claim 2 Choi discloses the video decoding method of claim 1, wherein the including comprises: 
setting a first candidate mode of the MPM list to the intra prediction mode of the first neighboring block; setting a second candidate mode of the MPM list to the left adjacent angular mode of the intra prediction mode of the first neighboring block; setting a third candidate mode of the MPM list to the right adjacent angular mode of the intra prediction mode of the first neighboring block; setting a fourth candidate mode of the MPM list to the adjacent angular mode of the left adjacent angular mode other than the intra prediction mode of the first neighboring block; and setting a fifth candidate mode of the MPM list to the adjacent angular mode of the right adjacent angular mode other than the intra prediction mode of the first neighboring block (The MPM list may include {planar, maxAB, DC, maxAB-1, maxAM+1, maxAB-2} – [0268]).

Regarding claim 3 Choi discloses the video decoding method of claim 2. However, fails to explicitly disclose wherein the including further comprises setting a sixth candidate mode of the MPM list to the vertical mode, based on none of the first candidate mode to the fifth candidate mode being the vertical mode.
In his disclosure Chiang teaches setting a sixth candidate mode of the MPM list to the vertical mode, based on none of the first candidate mode to the fifth candidate mode being the vertical mode (adding a vertical mode to the MPM list – [0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chiang into the teachings of Choi because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to an anticipated success.

Regarding claim 4 Choi discloses the video decoding method of claim 2. However, fails to explicitly disclose wherein the including further comprises setting a sixth candidate mode of the MPM list to the horizontal mode, based on one of the first candidate mode to the fifth candidate mode being the vertical mode.
In his disclosure Chiang teaches setting a sixth candidate mode of the MPM list to the vertical mode, based on none of the first candidate mode to the fifth candidate mode being the vertical mode (adding a vertical mode to the MPM list – [0058]).


Claim 11 corresponds to the device performing the method of claim 1. Therefore, claim 11 is being rejected on the same basis as claim 1.

Claim 12 corresponds to the device performing the method of claim 2. Therefore, claim 12 is being rejected on the same basis as claim 2.

Claim 13 corresponds to the device performing the method of claim 3. Therefore, claim 13 is being rejected on the same basis as claim 3.

Claim 14 corresponds to the device performing the method of claim 4. Therefore, claim 14 is being rejected on the same basis as claim 4.

Claim 20 corresponds to the non-transitory computer readable medium storing instructions that cause at least one processor to perform the method of claim 1. Therefore, claim 20 is being rejected on the same basis as claim 1.

Claims 5-7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0344929) in view of Chiang et al. (US 2019/0320204) further in view of Lee et al. (US 2013/0243087).

Regarding claim 5 Choi discloses the video decoding method of claim 2. However, fails to explicitly disclose wherein the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to higher within the index, the first candidate mode to the fifth candidate mode.
In his disclosure Lee teaches the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to higher within the index, the first candidate mode to the fifth candidate mode (smallest table index value being allocated to prediction mode having highest occurrence frequency and the highest table index value is allocated to the prediction modes having the lowest occurrence frequency – [0093]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Choi because such incorporation the video encoding/decoding efficiency may be improved (abstract).

Regarding claim 6 Choi discloses the video decoding method of claim 3. However, fails to explicitly disclose wherein the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to highest within the index, the first candidate mode to the sixth candidate mode.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Choi because such incorporation the video encoding/decoding efficiency may be improved (abstract).

Regarding claim 7 Choi discloses the video decoding method of claim 4. However, fails to explicitly disclose wherein the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to highest within the index, the first candidate mode to the sixth candidate mode.
In his disclosure Lee teaches the MPM list is generated such that an order of most probable candidate modes in an index of the MPM list is, from lowest to highest within the index, the first candidate mode to the sixth candidate mode (smallest table index value being allocated to prediction mode having highest occurrence frequency and the highest table index value is allocated to the prediction modes having the lowest occurrence frequency – [0093]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the 

Claim 15 corresponds to the device performing the method of claim 5. Therefore, claim 15 is being rejected on the same basis as claim 5.

Claim 16 corresponds to the device performing the method of claim 6. Therefore, claim 16 is being rejected on the same basis as claim 6.

Claim 17 corresponds to the device performing the method of claim 7. Therefore, claim 17 is being rejected on the same basis as claim 7.


Claims 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0344929) in view of Chiang et al. (US 2019/0320204) further in view of Lee et al. (US 2019/0238841).

Regarding claim 8 Choi discloses the video decoding method of claim 2. However, fails to explicitly disclose wherein the MPM list is generated to consist of six candidate modes that are angular modes.
In his disclosure Lee teaches the MPM list is generated to consist of six candidate modes that are angular modes (MPM list with six angular modes – [0152]).


Regarding claim 9 Choi discloses the video decoding method of claim 3. However, fails to explicitly disclose wherein the MPM list is generated to consist of six candidate modes that are angular modes.
In his disclosure Lee teaches the MPM list is generated to consist of six candidate modes that are angular modes (MPM list with six angular modes – [0152]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Choi because such incorporation enhances compression efficiency, and improves the efficiency of signaling intra prediction mode.

Regarding claim 10 Choi discloses the video decoding method of claim 4. However, fails to explicitly disclose wherein the MPM list is generated to consist of six candidate modes that are angular modes.
In his disclosure Lee teaches the MPM list is generated to consist of six candidate modes that are angular modes (MPM list with six angular modes – [0152]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the 

Claim 18 corresponds to the device performing the method of claim 8. Therefore, claim 18 is being rejected on the same basis as claim 8.

Claim 19 corresponds to the device performing the method of claim 9. Therefore, claim 19 is being rejected on the same basis as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482